Citation Nr: 0425703	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  01-03 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability with degenerative joint disease, currently 
evaluated as 20 percent disabling. 

2.  Entitlement to a rating in excess of 20 percent for left 
knee disability with degenerative joint disease.

3.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased rating for post contusion of 
the right elbow with muscle disability, currently evaluated 
as 10 percent disabling.

5.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

6.  Entitlement to service connection for bilateral hearing 
loss. 




REPRESENTATION

Appellant represented by:	Alabama State Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from March 1972 to August 
1982.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from separate rating decisions by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A January 2001 RO rating decision 
increased the disability rating for right knee disability 
from 10 percent to 20 percent disabling and denied a rating 
in excess of 10 percent for low back disability.  The RO also 
granted service connection for left knee disability as 
secondary to service connected right knee disability and 
assigned an initial 10 percent disability evaluation.  The 
Board remanded the claims to the RO in August 2001 for 
further development rephrasing the left knee claim on the 
title page to reflect that the appeal involved an initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  An 
RO decision in January 2003 increased the ratings for the 
left knee and lumbar spine disabilities to 20 percent 
disabling effective to the date of claim.

A July 2003 RO rating decision denied service connection for 
bilateral hearing loss, and granted a claim for service 
connection for tinnitus with an initial 10 percent evaluation 
assigned.  The veteran has perfected his appeal as to the 
denial of service connection for bilateral hearing loss.  As 
addressed below, the veteran has initiated an appeal with 
respect to the initial rating assigned for tinnitus as well 
as a claim of entitlement to an increased rating for post 
contusion of the right elbow with muscle disability.  These 
claims are listed on the title page for procedural purposes 
only.  

The Board notes that, in a Form 9 filing received April 2004, 
the veteran appears to have raised a claim for entitlement to 
service for perforation of the left ear drum.  This claim is 
referred to the RO for appropriate action.


REMAND

The RO has assigned separate 20 percent ratings for right and 
left knee disabilities under Diagnostic Code 5257 which 
contemplates the symptoms of recurrent subluxation or lateral 
instability.  The Board's August 2001 remand directives 
required the RO to consider whether a separate rating under 
Diagnostic Code 5003 may be assigned for arthritis with 
limitation of motion as required by VAOPGCPREC No. 09-98.  
The RO has not adjudicated this aspect of the veteran's 
claim, and these issues must be remanded to the RO due to 
noncompliance with the Board's previous remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the August 2001 remand, the Board also instructed the RO 
to obtain a VA neurologic examination report in order to 
"ascertain whether the veteran manifests intervertebral disc 
syndrome" based upon clinic findings of absent ankle 
reflexes and complaint of radiculopathy.  The RO has only 
afforded the veteran orthopedic examinations which have 
included an incidental finding of absent knee jerks.   A 
magnetic resonance imaging (MRI) scan of the lumbar spine 
conducted in February 2004 has since confirmed degenerative 
changes of the discs with canal stenosis.  The Board must 
also remand this claim to the RO for noncompliance with its 
previous remand order.  Stegall, 11 Vet. App. at 271.  On 
remand, the RO must also consider the recently revised 
criteria for evaluating diseases and injuries of the spine.  
68 Fed. Reg. 51454-51458 (Aug. 27, 2003).

In August 2004, the veteran submitted to the Board a July 
2004 VA audiologic examination report in support of his claim 
for service connection for bilateral hearing loss.  He did 
not submit a waiver of RO review of this evidence, and this 
issue is remanded to the RO for initial consideration of the 
new evidence and, if necessary, issuance of a supplemental 
statement of the case (SSOC).  38 C.F.R. § 19.31 (2003).  On 
remand, the RO should obtain complete records from the 
Southern ENT & Sinus Center and, upon receipt of those 
records, request a VA audiologist to convert all the private 
audiologic chart results of record to numeric decibel results 
in the frequencies of 500, 1000, 2000, 3000 and 4000 hertz.

Finally, the RO granted a claim for service connection for 
tinnitus with an initial 10 percent evaluation assigned in a 
decision dated July 2003, and denied a claim for an increased 
rating for post contusion of the right elbow with muscle 
disability in a decision dated March 2004.  By letters 
received April 2004, the veteran filed timely notices of 
disagreement with both decisions.  These issues are remanded 
to the RO for issuance of a Statement of the Case (SOC) in 
order to afford the veteran the opportunity to perfect his 
appeals, if he so desires.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should once again advise the 
veteran that private medical records from his 
private providers of treatment may be capable 
of substantiating his claims.  The RO should 
also advise him to submit any evidence in his 
possession which he deems pertinent to his 
claims. 

2.  The RO should obtain the veteran's clinic 
records from the Birmingham VAMC since March 
2004.

3.  The RO should obtain complete records from 
the Southern ENT & Sinus Center and, upon 
receipt of those records, request a VA 
audiologist to convert the all audiologic 
chart results of record from this provider to 
numeric decibel results in the frequencies of 
500, 1000, 2000, 3000 and 4000 hertz.

4.  Thereafter, the RO should schedule the 
veteran for orthopedic examination to 
determine the current nature and severity of 
the chronic orthopedic manifestations of his 
thoracolumbar spine disability.  The examiner 
should be provided the claims folder and a 
copy of this remand prior to examination.  The 
examiner should be requested to perform any 
and all tests necessary and the results should 
be included in the examination report.  The 
orthopedic examiner should be requested to 
report all orthopedic manifestations of the 
veteran's service connected thoracolumbar 
spine disability, to include range of motion 
testing in terms of forward flexion, backward 
extension, right and left lateral flexion, and 
right and left rotation.  The examiner should 
also be requested to provide opinion as to the 
extent, if any, of functional loss of use of 
the lumbar spine due to pain, incoordination, 
weakness, pain on flare-ups and fatigability 
with use.  If feasible such findings should be 
portrayed in terms of degrees of additional 
loss of motion.  The claims folder and a copy 
of this remand must be made available to the 
examiner prior to the examination for review.

5.  The RO should also schedule the veteran 
for neurologic examination to determine the 
current nature and severity of the chronic 
neurologic manifestations of his thoracolumbar 
spine disability, if any.  The examiner should 
be requested to perform any and all tests 
necessary and the results should be included 
in the examination report.  The neurologist 
should be requested to report all chronic 
neurologic manifestations of the veteran's 
service connected lumbar spine disability, to 
include specifying any and all neurologic 
symptoms (e.g., neuritis, neuralgia, sensory 
loss, body part dysfunction, etc.) with 
reference to the nerve(s) affected.  Send the 
claims folder to the examiner for review, and 
request the examiner to acknowledge review of 
the claims folder in the examination report.

6.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.

7.  The RO should readjudicate the claims for 
entitlement to an increased rating for post 
contusion of the right elbow with muscle 
disability, currently evaluated as 10 percent 
disabling, and entitlement to a rating in 
excess of 10 percent for tinnitus.  If 
benefits sought on appeal remain denied, the 
RO should furnish the veteran and his 
accredited representative an SOC which advises 
him of the Reasons and Bases for the decision 
and advised of the requirements necessary to 
perfect his appeals.

8.  Thereafter, the RO should readjudicate the 
claims on appeal.  In considering the claim 
for higher rating for right and left knee 
disabilities, the RO must consider whether a 
separate rating under Diagnostic Code 5003 may 
be assigned for arthritis with limitation of 
motion as required by VAOPGCPREC No. 09-98.  
The RO must also consider the new rating 
formula for evaluating diseases and injuries 
of the spine applicable to diagnostic codes 
5235 to 5243 as well as the new criteria for 
evaluating Intervertebral disc syndrome under 
Diagnostic Code 5293 in evaluating the current 
severity of the veteran's thoracolumbar spine 
disability.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


